Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 30, 2021 has been entered.  Claims 1 and 6 have been amended.  No claims are canceled.  Currently, claims 1-10 are pending for examination.
Additionally, a typo was presented in the previous Office action dated December 30, 2020, where the heading for the rejection of Viola (US PG Pub 2009/0065549) in view of Campagna (US PG Pub 2017/0074377) only listed claims 1-2, 4, 6-10.  However, the body of the rejection recites claims 1-10 as being rejected by this combination of references.  This typo is has been corrected below.

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that amended claim 1 would not have been obvious in view of Viola (US PG Pub 2009/0065549) in view of Hong (US PG Pub 2015/0128734), specifically that Hong does not teach “the individual teeth of the proximal sub-region end face define a first plane and the individual teeth of the distal sub-region end face define a second plane” as required by the amended claims.  Though the Examiner understands that the applicant is attempting to overcome the hemispherical configuration of Hong, the wording of this amended language does not require all of the individual teeth of the proximal sub-region end face be defined on a first plane and all
Applicant argues on pages 8-9 that amended claim 1 would not have been obvious in view of Viola (US PG Pub 2009/0065549) in view of Hoskins (US Pat 4,789,377), specifically as Hoskins teaches a bearing ball 6 between the end faces of the two shafts 1, 2 whereas the claim limitations require “two mutually facing end faces of the sub-regions of the actuation rod are in direct engagement with each other at the transition to the pivotable tool tip via directly meshing end-face toothing arangements.  Applicant argues the bearing ball 6 connects the two shafts and therefore the end faces of the two shafts 1, 2 are not “in direct engagement with each other” as claimed.  Hoskins teaches that when shafts 1 and 2 are aligned, bearing ball 6 acts as a conventional axial thrust bearing, and when offset, limits the extent of penetration of teeth 4 on shaft 2 radially inwardly between adjacent teeth 4 of shaft 1 (col. 2, lines 45-62).  Hoskins teaches the mutually facing end faces of each of shaft 1 and 2 are in direct engagement with each other via directly meshing end-face toothing arrangements (“Each gear cluster 3 in turn comprises a circular array of ball-like gear teeth 4 and a corresponding circular array of ball-like sockets 5 each formed between adjacent pairs of teeth 4.” Col. 2, lines 31-40).  
Applicant argues on pages 9-11 that amended claim 1 would not have been obvious in view of Viola (US PG Pub 2009/0065549) in view of Campagna (US PG Pub 2017/0074377), specifically because Viola discloses a gearing intersection angle between 0-90 degrees, and Campagna teaches a first and second articulation gears that comprise a gearing intersection angle of 180 degrees (fig. 5a).  Applicant argues a person of skill in the art would have easily understood that gear teeth shaped for use at an intersection angle between 0-90 degrees would have been unacceptable for use at an intersection angle of 180 degrees.  However, as applicant has correctly noted, Figure 9 also teaches an embodiment where Campagna illustrates a gearing intersection angle of 0 degrees.  Furthermore, Figure 6a and 8 illustrate additional gearing intersection angles between 0-90 degrees.  Figures 6a, 8 and 9 are described as a side perspective view of yet another arrangement of the involute gears shown in Fig. 5a ([0020], [0026], [0027]).  Therefore, applicant’s argument that the “embodiment” of Fig. 9 of Campagna lacks “tooth .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US PG Pub 2009/0065549) in view of Hong (US PG Pub 2015/0128734).
Regarding claims 1-5, Viola discloses a medical instrument comprising a hollow shaft 122, at the proximal end of which a handle 110 is arranged, and at the distal end of which a tool 140 is arranged such that a distal end region of the shaft carrying the tool is designed as a tool tip ([0043]) that can be positioned at an angle D with respect to the longitudinal axis of the shaft and such that the tool is rotatable B about the longitudinal axis of the shaft respectively about the longitudinal axis of the tool tip (fig. 1), the rotation of the tool about the longitudinal axis of the shaft being effected via an actuation rod 65, 150 which is mounted rotatably in the hollow shaft (fig. 3) and which is operatively connected at its proximal end to the handle (fig. 2), the actuation rod being composed of two parts, namely a distal sub-region 150 mounted in the pivotable tool tip and a sub-region mounted in the proximal part of the shaft 65, and the two mutually facing end faces of the sub-regions of the actuation rod being in direct engagement with each other at the transition to the pivotable tool tip via directly meshing end-face toothing arrangements (fig. 4, 5a), wherein the sub-regions of the actuation rod are pivotable relative to each other over an entirety of an angle range including angles from 0 to 90 degrees defined between respective longitudinal axes of the sub-regions ([0033]), wherein the sub-regions are configured such that the respective end-face toothing arrangements thereof remain permanently meshed with one another during pivoting of the sub-regions relative to one another over the entirety of the angle range ([0033], fig. 5a), wherein the end-face toothing arrangements are free of involute gearing (fig. 5a); wherein the individual teeth of the proximal sub-region end face define a first plane and the individual teeth of the distal sub-region end face define a second plane (fig. 5a).  Viola does not expressly disclose wherein the tooth flanks of the individual teeth of the two end-face toothing arrangements are designed tapering radially outward with respect to the longitudinal axis of the shaft respectively to the longitudinal axis of the tool tip, and the tooth flanks of the individual teeth of the two end-face toothing .

Claims 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US PG Pub 2009/0065549) in view of Hoskins (US Pat 4,789,377).
Regarding claims 1-2, 4, Viola discloses a medical instrument comprising a hollow shaft 122, at the proximal end of which a handle 110 is arranged, and at the distal end of which a tool 140 is arranged such that a distal end region of the shaft carrying the tool is designed as a tool tip ([0043]) that can be positioned at an angle D with respect to the longitudinal axis of the shaft and such that the tool is rotatable B about the longitudinal axis of the shaft respectively about the longitudinal axis of the tool tip 
Regarding claims 6-10, Viola discloses a medical instrument, comprising: a shaft 122 having a proximal shaft portion and an opposing distal shaft portion; a handle 110 connected to the proximal shaft portion; a tool 140 connected to the distal shaft portion; and an actuation rod 65, 150 rotatably mounted in the shaft, the actuation rod configured to rotate the tool relative to the shaft about a longitudinal shaft axis, the actuation rod including: a proximal actuation rod portion mounted in the proximal shaft portion; a distal actuation rod portion mounted in the distal shaft portion; wherein the proximal and distal actuation rod portions are disposed relative to one another such that the respective toothed end faces thereof directly mesh with one another at an area of transition from the proximal shaft portion to the distal shaft portion (fig. 5a); wherein the proximal and distal actuation rod portions are pivotable relative to one another over an entirety of an angle range including angles from 0 to 90 degrees defined between respective longitudinal axes of the proximal and distal actuation rod portions ([0033]); wherein the proximal and distal actuation rod portions are configured such that the respective toothed end faces thereof remain permanently meshed with one another during pivoting of the proximal and distal actuation rod portions relative to one another over the entirety of the angle range ([0033], fig. 5a); wherein the toothed end face of the proximal actuation rod portion includes a plurality of teeth circumferentially-spaced about a longitudinal axis of the proximal actuation rod portion (fig. 5a); wherein the toothed end face of the distal actuation rod portion includes a plurality of teeth circumferentially-spaced about a longitudinal axis of the distal actuation rod portion (fig. 5a); wherein the plurality of teeth of the proximal actuation rod portion define a first plane and the plurality of teeth .

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US PG Pub 2009/0065549) in view of Campagna (US PG Pub 2017/0074377).
Regarding claims 1-5, Viola discloses a medical instrument comprising a hollow shaft 122, at the proximal end of which a handle 110 is arranged, and at the distal end of which a tool 140 is arranged such that a distal end region of the shaft carrying the tool is designed as a tool tip ([0043]) that can be positioned at an angle D with respect to the longitudinal axis of the shaft and such that the tool is rotatable B about the longitudinal axis of the shaft respectively about the longitudinal axis of the tool tip 
Regarding claims 6-10, Viola discloses a medical instrument, comprising: a shaft 122 having a proximal shaft portion and an opposing distal shaft portion; a handle 110 connected to the proximal shaft portion; a tool 140 connected to the distal shaft portion; and an actuation rod 65, 150 rotatably mounted in the shaft, the actuation rod configured to rotate the tool relative to the shaft about a longitudinal shaft axis, the actuation rod including: a proximal actuation rod portion mounted in the proximal shaft portion; a distal actuation rod portion mounted in the distal shaft portion; wherein the proximal and distal actuation rod portions are disposed relative to one another such that the respective toothed end faces thereof directly mesh with one another at an area of transition from the proximal shaft portion to the distal shaft portion (fig. 5a); wherein the proximal and distal actuation rod portions are pivotable relative to one another over an entirety of an angle range including angles from 0 to 90 degrees defined between respective longitudinal axes of the proximal and distal actuation rod portions ([0033]); wherein the proximal and distal actuation rod portions are configured such that the respective toothed end faces thereof remain permanently meshed with one another during pivoting of the proximal and distal actuation rod portions relative to one another over the entirety of the angle range ([0033], fig. 5a); wherein the toothed end face of the proximal actuation rod portion includes a plurality of teeth circumferentially-spaced about a longitudinal axis of the proximal actuation rod portion (fig. 5a); wherein the toothed end face of the distal actuation rod portion includes a plurality of teeth circumferentially-spaced about a longitudinal axis of the distal actuation rod portion (fig. 5a); wherein the plurality of teeth of the proximal actuation rod portion define a first plane and the plurality of teeth of the distal actuation rod portion define a second plane (fig. 5a); wherein each of the plurality of teeth of the proximal and distal actuation rod portions has a non-involute shape and extends circumferentially .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792